DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/2/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buckner (US 6223737 B1) in view of Mackle (US 20150316268 A1).
Regarding claim 1, Buckner discloses a cooking appliance comprising: 
a body defining at least one recess (recess for the tray 44, see Fig. 1); 
a hopper (68, Fig. 1) configured to hold a fuel source; 
a fuel chamber coupled to the hopper (chamber shown in Fig. 3); 
a pullout comprising a handle (see Fig. 1 showing a handle on tray 44), a burn pot (64, Fig. 3) and a plate (door of tray 44, see Fig. 1), the pullout removably coupled to the recess of the body, the handle coupled to the plate (Fig. 1), and the burn pot coupled (indirectly connected through intermediate structure) to the plate and removably engaging the fuel chamber.  
Buckner fails to disclose:
wherein the burn pot defines an ignitor recess configured to receive an ignitor in an area of the burn pot where fuel is combusted only when the pullout is removably inserted into the recess, and configured to be spaced from the ignitor when the pullout is removed from the recess.
Mackle teaches a cooking appliance comprising:
a burn pot (72) wherein the burn pot defines an ignitor recess (72i, Fig. 6a) configured to receive an ignitor (75, Fig. 3) in an area of the burn pot where fuel is combusted only when the burn pot is removably attached to the surface (71a, Fig. 2), and configured to be spaced from the ignitor when the burn pot is removed from the surface (71a).
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Buckner wherein the burn pot defines an ignitor recess configured to receive an ignitor in an area of the burn pot where fuel is combusted only when the pullout is removably inserted into the recess, and configured to be spaced from the ignitor when the pullout is removed from the recess.  The motivation to combine is to provide a suitable ignitor for the cooking appliance of Buckner.  Buckner discloses that an ignitor can be used with the cooking appliance but does not disclose the specific structure of the ignitor (see col. 6, lines 21-24).  Mackle teaches an example ignitor that can be configured with the burn pot.  

Regarding claim 3, Buckner discloses wherein the plate is shaped to match an exterior shape of the body (it’s flat like the exterior of the body).  
Regarding claim 13, Buckner discloses wherein the burn pot (64) defines at least one vent (top opening or holes on the side walls 56).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buckner (US 6223737 B1) view of Mackle (US 20150316268 A1), as applied to claim 1, and further in view of Oviatt (US 20180156465 A1).
Regarding claim 4, Buckner fails to disclose wherein the pullout comprises a gasket coupled to a perimeter of the plate, the gasket forming a sealing engagement with the body.  However, Oviatt teaches the technique of coupling a gasket (150) to a perimeter of a door, the gasket forming a sealing engagement with the body of the wood burning appliance (para. 37).
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Buckner wherein the pullout comprises a gasket coupled to a perimeter of the plate, the gasket forming a sealing engagement with the body.  The motivation to combine is so that heat, smoke, and fumes do not escape between the plate and the body.  The result is improved comfort for the user.  
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buckner (US 6223737 B1) view of Mackle (US 20150316268 A1), as applied to claim 1, and further in view of Lu (CN 202625112 U).
Regarding claim 5, Buckner fails to disclose a retention device coupled to the body, the pullout including a hook configured to couple to the retention device.  However, Lu teaches a trash bin comprising a retention device (“lock catch”, see abstract) coupled to the body (case body), the door including a hook (lock hook 4) configured to couple to the retention device.
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Buckner to include a retention device coupled to the body, the pullout including a hook configured to couple to the retention device.  The motivation to combine is so that the pullout is kept secure inside during transport of the pellet burning device.  
Claims 6, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buckner (US 6223737 B1) view of Mackle (US 20150316268 A1), as applied to claim 1, and further in view of Pari (US 3087771 A).
Regarding claim 6, Buckner fails to disclose wherein the pullout comprises at least one keyway surface, the at least one keyway surface corresponding to at least one notch defined in the recess of the body.  However, Pari teaches a pullout drawer comprising at least one keyway surface (12, Fig. 1), the at least one keyway surface corresponding to at least one notch (guide slot between slides 1 and 2, see Fig. 1) defined in the recess of the body.
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Buckner wherein the pullout comprises at least one keyway surface, the at least one keyway surface corresponding to at least one notch defined in the recess of the body.  The modification also includes the brake shoe 23 and brake band 20 (see Fig. 1 of Pari).   The motivation to combine is so that the pullout can be guided into the recess, and stably secured in the recess.  The keyway surface prevents the pullout from jostling around inside the recess.  Also, the modification prevents the pullout from accidentally falling out from the recess. 
Regarding claim 10, modified Buckner discloses (see Pari) wherein the at least one keyway surface defines a flange (12), the flange configured to abut an interior surface of the body (Fig. 2).  
Claims 6, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buckner (US 6223737 B1) view of Mackle (US 20150316268 A1), as applied to claim 1, and further in view of Qin (CN 207432177 U).
 Regarding claims 6, 7, Buckner fails to disclose: 
wherein the pullout comprises at least one keyway surface, the at least one keyway surface corresponding to at least one notch defined in the recess of the body; and 
wherein the pullout comprises at least one recessed surface adjacent to the at least one keyway surface, the at least one recessed surface sized and shaped to match a corresponding tab defined in the recess of the body.  
However, Qin teaches a pull out drawer for a tool box, comprising:  
the pullout (11) comprising at least one keyway surface (12), the at least one keyway surface corresponding to at least one notch (center depression in the body 13 for receiving the keyway surface 12) defined in the recess of the body; and
wherein the pullout (11) comprises at least one recessed surface (top and bottom edge of the sidewall of the pullout, adjacent the keyway surface 12) adjacent to the at least one keyway surface (12), the at least one recessed surface sized and shaped to match a corresponding tab (protrusions adjacent the notch) defined in the recess of the body.
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Buckner wherein the pullout comprises at least one keyway surface, the at least one keyway surface corresponding to at least one notch defined in the recess of the body; and wherein the pullout comprises at least one recessed surface adjacent to the at least one keyway surface, the at least one recessed surface sized and shaped to match a corresponding tab defined in the recess of the body.  The motivation to combine is so that the pull out is securely and stably positioned in the recess.  The keyway surface prevents the pullout from jostling around inside the recess.  
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buckner (US 6223737 B1) view of Mackle (US 20150316268 A1), as applied to claim 1, and further in view of Jones (US 10201247 B1).
Regarding claim 11, Buckner fails to disclose wherein the burn pot defines an inlet configured to receive an auger, the auger configured to drive the fuel source from the hopper to the burn pot.  However, Jones teaches a burn pot for a grill, wherein the burn pot (104, Fig. 3) defines an inlet configured to receive an auger (108, Fig. 3), and the auger is configured to drive the fuel source from the hopper (106) to the burn pot.
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Buckner wherein the burn pot defines an inlet configured to receive an auger, the auger configured to drive the fuel source from the hopper to the burn pot.  The modification is a simple substitution of one known fuel feed configuration for another.  Moreover, a person skilled in the art would be motivated to make the substitution because the fuel delivery system of Jones ensures that the pellets are delivered to the burn pot.  The problem with the fuel delivery system of Buckner is that the pellets may not fall into the burn pot, especially if the pellet burning device is not level.  

Allowable Subject Matter
Claims 8, 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 21 and 22 are allowed.


Response to Arguments
Applicant's arguments have been fully considered but do not apply to the current rejections.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LAU whose telephone number is (571)270-7644.  The examiner can normally be reached on Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON LAU/Primary Examiner, Art Unit 3762